This cause having heretofore been submitted to the Court upon the transcript of the record and able argument having been heard at the bar of this Court on the part of counsel for the respective parties; and the briefs filed having been carefully studied, the authorities cited examined and analyzed, and the Court having inspected the record and the testimony, has reached a conclusion as to its judgment to be given in the premises, it is therefore considered, ordered and adjudged by the Court that the final degree, adjudicating the equities of the cause to be with the defendant below and therein dismissed the bill of complaint, be and the same is hereby affirmed.
  It is so ordered. *Page 18
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.